Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,2,5,8,9,12,15,16,19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (step 2a) without significantly more (step 2b). 
With respect to Patent Subject Matter Eligibilty (MPEP 2106), Step 1, the above mentioned claims are a machine and process, respectively.  Proceeding to Step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea.   The claim(s) recite(s) obtaining data and performing a mathematical function, such as a loss function, grouping of data, etc.  These claim elements common to the listed claims above, fall into the judicial exception of mathematical concepts -- mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP 2106.04(a)).  Further to this point, see MPEP 2106.04(a)(2) further defining and examples of such mathematical relationships/formulas-equations/calculation, examiner points to I)  performing a resampled statistical analysis to generate a resampled distribution, SAP America, Inc. v. Investpic, LLC, 898 F.3d 1161, 1163-65, 127 USPQ2d 1597, 1598-1600 (Fed. Cir. 2018), modifying SAP America, Inc. v. Investpic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) and 2) a relationship between reaction rate and temperature, which relationship can be expressed in the form of a formula called the Arrhenius equation, Diamond v. Diehr; 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981); as applicable non-limiting examples.  
Proceeding to Step2A, Prong Two, this judicial exception is not integrated into a practical application because the claim elements pertain to generalized data; further, the additional claim elements in the system and non-transitory machine readable medium claims, contain processor and memory executing the mathematical steps; these extra claim elements fail to integrate the abstract idea into a practical application.  The mere execution of these mathematical calculations do not improve the processing speed of the cpu processor, nor do they expand or speed the memory access of the storage medium; see MPEP 2106.05(a). ( i. Improvements to the functioning of a computer, e.g., a modification of conventional Internet hyperlink protocol to dynamically produce a dual-source hybrid webpage, as discussed in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014)).
Proceeding to Step2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer; further, the data receiving steps do not add a meaningful limitation to the mathematical relationship steps as they are insignificant extra-solution activity.  Both of these elements are well-understood, routine, conventional activity (2106.05(d)).  As a non-limiting example, 1) Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 2)Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  See MPEP 2106.05(d), II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malkiel (20210182935) in view of Aarskog (20050108001) in further view of Agarwalla et al (20160293034) .

As per claim 1, Malkiel (20210182935) teaches a system comprising: at least one hardware processor (para 0029 – processor); and a non-transitory computer-readable medium (para 0029 – memory) storing instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform operations comprising: 
obtaining training data (as training data set – para 0044) pairs (as training data are sentence pairs, para 0046), each training data pair being a pair of groupings of data 
and feeding each of the training data pairs into a machine learning algorithm using a 
As per claim 1, Malkiel (20210182935) teaches calculating similarity and distance measurements, as shown above, but does not explicitly teach ‘mutual exclusive’ (defined as an “XOR” operator in applicants spec); however, Aarskog (20050108001) teaches the use of an “xor” function in using reduction functions – pp62, table 9, wherein the reduction functions operate on the relationships within the sentence – ie, grammatical class ‘verb’ and the tense (para0858, para <opimod-3>; see also para 0902, operating on the idea that certain words have certain grammatical functions with certain types of sentences; with taking into account the relationships of pronouns – para 0554.  Therefore, it would have been obvious to one of ordinary skill in the art of phrase/sentence structures to modify the distance calculations as taught by Malkiel (20210182935) with using “mutually exclusive”/’XOR’ logical operators to evaluate the relationships between part of speech such as verb/tense/pronouns, as taught by Aarskog (20050108001) because it would advantageously improve upon the scoring accuracy of text sections in the sentence, along with other types of connections (Aarskog, end of para 0555).
Although the combination of Malkiel (20210182935) in view of Aarskog (20050108001) teaches the application of the phrase analysis/training of the machine language models in various types of knowledge bases (ie, see Malkiel (20210182935), para 0028), neither reference explicitly teaches the application of the analysis/training for common sense models; Agarwalla et al (20160293034) teaches analyzing identified words and phrases for common sense knowledge bases such as ConceptNet (see Agarwalla et al (20160293034), para 0024).  Therefore, it would have been obvious to one of ordinary skill in the art of training machine learned models to expand the use of the training/analysis as taught by the combination of Malkiel (20210182935) in view of Aarskog (20050108001) with applying the techniques to common sense knowledge bases, as taught by Agarwalla et al (20160293034) because it would advantageously include scoring based on identifying terms with their meaning ( Agarwalla et al (20160293034), end of para 0024).  

As per claim 2, the combination of Malkiel (20210182935) in view of Aarskog (20050108001) in further view of Agarwalla et al (20160293034) teaches the system of claim 1, wherein the operations further comprise: 
receiving an input grouping of data having an ambiguous piece of data needing resolution from a plurality of pieces of data in the input grouping of data (Malkiel (20210182935) – as groupings according to noun phrases – para 0103; tokens matched for candidate phrases from text and masking words in the sentence and then performing a prediction based on the context of the remaining unmasked words – para 0049); replacing the ambiguous piece of data in the input grouping with a mask ( Malkiel (20210182935), as masking data and reconstructing masked sentences based on unmasked words in the sentence – para 0049; the ambiguous words are the masked words); and feeding the masked input grouping into the commonsense machine learned model (Agarwalla et al (20160293034), para 0024 showing common sense model ConceptNet) to output a prediction of a resolution of the ambiguous piece of data (as predicting a best score/match -- Malkiel (20210182935) para 0103-0105).

As per claim 3, the combination of Malkiel (20210182935) in view of Aarskog (20050108001) in further view of Agarwalla et al (20160293034) teaches the system of claim 2, wherein each grouping of data is a grouping of text sentences (Malkiel (20210182935) teaches grouping of phrases/sentences according to topic/noun phrases from text – para 0103).

As per claim 4, the combination of Malkiel (20210182935) in view of Aarskog (20050108001) in further view of Agarwalla et al (20160293034) teaches the system of claim 2, wherein the ambiguous piece of data is a pronoun and the plurality of pieces of data from which the pronoun needs to be resolved are nouns in the grouping of text sentences (Malkiel (20210182935), teaches taking a sentence and deriving simple phrases – para0103, including noun-phrases – para 0103, and other similar clauses – para 0103; with masking of ambiguous words – para 0049; examiner notes that is old and well known in the art to use pronoun clauses as a way to measure a similarity/match; further, Aarskog (20050108001) teaches the use of the reduction functions operating on pronouns – para 0554).

As per claim 5, the combination of Malkiel (20210182935) in view of Aarskog (20050108001) in further view of Agarwalla et al (20160293034) teaches the system of claim 2, wherein the machine learning algorithm is a neural network ( Malkiel (20210182935), para 0102, implementing a neural network).

As per claim 6, the combination of Malkiel (20210182935) in view of Aarskog (20050108001) in further view of Agarwalla et al (20160293034) teaches the system of claim 5, wherein the neural network utilizes a Bidirectional Encoder Representations from Transformers (BERT) sentence encoder (Malkiel (20210182935), as using BERT – para 0028).

As per claim 7, the combination of Malkiel (20210182935) in view of Aarskog (20050108001) in further view of Agarwalla et al (20160293034) teaches the system of claim 3,
 further including a chatbot, wherein the chatbot includes a model trained to take the input grouping of data and the prediction of the resolution of the ambiguous piece of data ( Malkiel (20210182935) teaches the use of BERT, ELMo, XLNET and the like – para 0028, as the natural language processing model, and presenting in a gui – para 0140; examiner notes that the system of Malkiel (20210182935) incorporates many devices – para 0029, in a network of data centers – para 0030 – examiner notes that it is old and notoriously well known in these data center networks with access by the disclosed handheld devices to access common recommendation-bases applications (para 0001) run chatbots with a user to provide the desired information for the user) from the commonsense machine learned model (Agarwalla et al (20160293034), para 0024 showing common sense model ConceptNet);
and output a text output to a user responsive to the input grouping of data (Malkiel (20210182935), teaches a graphical user interface for output – para 0140).

Claims 8-14 are method claims whose steps are performed by the system claims 1-7 above and as such, claims 8-14 are similar in scope and content to claims 1-7 above; therefore, claims 8-14 are rejected under similar rationale as presented against claims 1-7 above.

Claims 15-20 are non-transitory machine readable claims whose processor/memory, as well as executed steps, are contained and performed in system claims 1-7 above and as such, claims 15-20 are similar in scope and content to claims 1-7 above;  therefore, claims 15-20 are rejected under similar rationale as presented against claims 1-7 above.  Further, Malkiel (20210182935) teaches processor/memory (para 0029).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references show the use of ‘mutual exclusive/ ‘xor’’ logic in speech information reduction:
Sevenster (20210097234) para 0033
Liu (20180052929) para 0132
The following references use phrase/sentence pairs, with a focus on pronoun roles:
Li et al (8935152) (305) A specific issue to consider, in determining snippet size, is pronoun resolution. In the context of snippet size determination, the pronoun resolution problem can be stated as follows. If a pronoun occurs in a UNLD "U1," in which a frame instance has been identified, it is desirable that the pronoun's noun appear in the snippet context that surrounds "U1." The larger the snippet size, the more likely it is that all pronouns of "U1" will be resolved. Counterbalancing pronoun resolution, however, are such factors as making a snippet small enough for fast comprehension by the search.  a group of Logical Form rules can be combined by the XOR operator.

Leidner (10733380), table 7
Lu et al (5819260), fig 4,6 showing subsections of text.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        
06/04/2022